DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Response to Arguments
Applicant’s arguments with respect to claims 1-8 and 11-16 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 and 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Referring to claim 1 and the corresponding independent claims, Applicant has amended the claims to add the limitation “in response to a selection of the cart icon, a screen including a video item representing a portion of the video that includes the selected product”.  The Examiner notes that the language of this limitation states the screen includes a video item representing a portion of the video that includes the selected product, which in Figure 17, video items are shown but these video items (Video 1) for example, are not representative of a portion of the video, as claimed.  Therefore, the specification fails to support this amended language.
The Examiner notes that all dependent claims are rejected based on their dependency to the independent claims.

Claims 1-8 and 11-16 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
Referring to claim 1 and the corresponding independent claims, Applicant has amended the claims to add the negative limitation “in response to a selection of the cart icon, a screen including a video item representing a portion of the video that includes the selected product without displaying the selected product”.  The Examiner notes that the language of this negative limitation states that the representative portion of the video includes the selected product without displaying the product.  The Examiner notes that if the selected product was never shown, the user would never have known that such a product was selected, let alone even available.  Therefore, the claimed is not enabled by one of ordinary skill in the art based on the written specification to enable a user to select a product that was never visible to the user.
The Examiner notes that all dependent claims are rejected based on their dependency to the independent claims.



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Ballai et al. (U.S. Patent Application Publication 2013/0205336) in view of Thomas (U.S. Patent Application Publication 2009/0210790).
	Referring to claim 1, Ballai discloses a display configured to display video (see display 210 in Figure 2B and Paragraph 0041), a user input interface configured to receive a search command (see Figure 2B and Paragraphs 0026 and 0041), a controller configured to obtain video scene information at a time point when the search command is received (see Figure 2B and Paragraphs 0026, 0052 and 0064) and a network interface configured to receive information about a product included in the video scene at a time point when the search command is received, based on the scene information (see Figure 2B and Paragraphs 0036 and 0044).
	Ballai also discloses that the display is configured to display a search result screen including a product icon representing the product (see Paragraph 0044).
	Ballai fails to that the controller is configured to display a cart icon for adding a selected product to a cart when a select command for selecting the product icon is received and in response to a selection of the cart icon, display a screen including a video item representing a portion of the video that includes the selected product without displaying the selected product.
	Thomas discloses a controller is configured to display a cart icon for adding a selected product to a cart when a select command for selecting the product icon is received (see Figures 3A-3D and Paragraph 0037 for selecting a buy now cart icon, which transitions the user to Figure 4A) and in response to a selection of the cart icon, display a screen including a video item representing a portion of the video that includes the selected product without displaying the selected product (see Figure 4A and Paragraphs 0037 and 0039 for displaying a simplified shopping cart that includes a resume video item that represents the portion of the video the user will return to after buying the items in the shopping and further does not display the product displayed in Figures 3A-3D).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the product placement and presentation system, as taught by Ballai, using the shopping cart functionality, as taught by Thomas, for the purpose of allowing a viewer to enter purchase data directly from within an interactive video player (see the bottom of Paragraph 0037 of Thomas).

	Referring to claim 2, Ballai discloses receiving information about a person included in the video scene and display the product icon for each person (see Paragraph 0047 for the scene-indexed product information 170 having the name of an actor wearing a piece of clothing and Paragraph 0066 for sending information 170 from the server and receiving information 170 at the client device).

	Referring to claim 4, Ballai discloses displaying a related product icon representing a product similar to the selected product when a select command for selecting the product icon is received (see Paragraph 0026).

	Referring to claim 5, Ballai discloses displaying a web icon for accessing a website for purchasing the selected product when a select command for selecting the product icon is received (see Paragraph 0039). 

	Referring to claim 16, Thomas discloses that the controller is configured to further display the selected product in response to selection of the video item (see Figure 4A for resuming the video to the point where the video was paused, therefore showing the product previously selected).
	

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ballai et al. (U.S. Patent Application Publication 2013/0205336) in view of Thomas (U.S. Patent Application Publication 2009/0210790) in further view of Clarke et al. (U.S. Patent Application Publication 2013/0014155).
Referring to claim 3, Ballai and Thomas disclose all of the limitations in claim 2, but fail to teach displaying a person icon representing each person appearing in the video scene based on the information about the person and displaying a product icon related to a selected person when a select command for selecting the person is received.
Clarke discloses displaying a person icon representing each person appearing in the video scene based on the information about the person and displaying a product icon related to a selected person when a select command for selecting the person is received (see Paragraphs 0096-0099).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the product placement and presentation system, as taught by Ballai and Thomas, using the actor/product display and selection functionality, as taught by Clarke, for the purpose of enhancing or supplementing the presentation of content, such as provided by movies and programs, with metadata information regarding the events that occur as part of the content being watched (see the bottom of Paragraph 0024 of Clarke).


  Claims 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Ballai et al. (U.S. Patent Application Publication 2013/0205336) in view of Thomas (U.S. Patent Application Publication 2009/0210790) in further view of Lee (U.S. Patent Application Publication 2012/0066619).
Referring to claim 6, Ballai and Thomas disclose all of the limitations in claim 1, as well as transmitting a website address for purchasing a selected product to a mobile device when a select command for selecting the product icon is received and transmitting the website address to the mobile device when a select command for selecting the mobile icon is received (see Paragraphs 0029-0030), but fail to teach displaying a mobile icon that initiates the transfer of the URL to the mobile device.
Lee discloses displaying a mobile icon that initiates the transfer of the URL to the mobile device (see Figure 2, Figure 4 and Paragraphs 0035-0037, 0049-0057 and 0064).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the transfer of a URL to the mobile device, as taught by Ballai and Thomas, using the mobile button, as taught by Lee, for the purpose of allowing a user to continuously access the Internet by allowing the user to change a from one device that uses the Internet to a different device while accessing the Internet using a specific device (see Paragraph 0007 of Lee).

Claim 7 corresponds to claim 6, wherein Lee discloses transmitting the website address to the mobile device located within a set distance from the display using Bluetooth (see Paragraph 0069 in conjunction with Paragraph 0064).
Ballai and Lee fail to disclose the use of BLE.
The Examiner takes Official Notice that Bluetooth low energy can be used to transmit website data to mobile devices.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the transfer of a URL to the mobile device, as taught by Ballai and Lee, using Bluetooth, as taught by the Examiner’s statement of Official Notice, for the purpose of providing a Bluetooth protocol that provides low power consumption, long standby time and uninterrupted broadcast state.

Claim 8 corresponds to claim 6, wherein Lee discloses transmitting the website address to the mobile device located within a set distance from the display using Bluetooth (see Paragraph 0069 in conjunction with Paragraph 0064).
Ballai and Lee fail to disclose receiving input of a mobile phone number and transmitting the website address to the inputted mobile phone number.
The Examiner takes Official Notice that a user can receive website address data by inputting the phone number of a mobile device.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the transfer of a URL to the mobile device, as taught by Ballai and Lee, using the mobile devices phone number entry, as taught by the Examiner’s statement of Official Notice, for the purpose of allowing a user to easy link his/her mobile phone device to allow transfer of different types of data.


Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Ballai et al. (U.S. Patent Application Publication 2013/0205336) in view of Thomas (U.S. Patent Application Publication 2009/0210790) in further view of Kansara et al. (U.S. Patent Application Publication 2015/0319506).
Referring to claim 11, Ballai and Thomas disclose all of the limitations of claim 1, but fail to teach receiving information about music included in the video scene and displaying information about the music on the search result screen.
Kansara discloses receiving information about music included in the video scene and displaying information about the music on the search result screen (see Paragraph 0089).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the product selection system, as taught by Ballai and Thomas, using the music recognition functionality, as taught by Kansara, for the purpose of obtaining supplemental data and synchronizing the display of the supplemental data as the audiovisual program plays (see Paragraph 0002 of Kansara).


Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Ballai et al. (U.S. Patent Application Publication 2013/0205336) in view of Thomas (U.S. Patent Application Publication 2009/0210790) in further view of Cassidy et al. (U.S. Patent Application Publication 2012/0117620).
Referring to claim 12, Ballai and Thomas discloses all of the limitations of claim 1, but fails to teach displaying a music recognition icon on the search result screen and when a select command for selecting the music recognition icon is selected, recognize a sound through a microphone provided in a remote control device and display music information.
Cassidy discloses displaying a music recognition icon on the search result screen and when a select command for selecting the music recognition icon is selected, recognize a sound through a microphone provided in a remote control device and display music information (see Figure 10 and Paragraph 0097).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the product selection system, as taught by Ballai and Thomas, using the music recognition functionality, as taught by Cassidy, for the purpose of providing a media application on the mobile communication device to perform media management and playback (see Paragraph 0010 of Cassidy).

 
Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Ballai et al. (U.S. Patent Application Publication 2013/0205336) in view of Thomas (U.S. Patent Application Publication 2009/0210790) in further view of Itabashi (U.S. Patent Application Publication 2006/0015912).
Referring to claim 13, Ballai and Thomas disclose all of the limitations of claim 1, but fail to teach receiving information about a place included in the video scene and displaying information about the place on the search result screen.
Itabashi discloses receiving information about a place included in the video scene and displaying information about the place on the search result screen (see Paragraphs 0143-0145).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the product selection system, as taught by Ballai and Thomas, using the location identification and display functionality, as taught by Itabashi, for the purpose of allowing a user to rapidly acquire information relating to a place which is being introduced in the broadcast program being broadcast in the travel program (see Paragraph 0133 of Itabashi).

Claim 14 corresponds to claim 13, wherein Itabashi further discloses that the information about the place includes address information (see Paragraph 0146).


Claims 15 is rejected under 35 U.S.C. 103 as being unpatentable over Ballai et al. (U.S. Patent Application Publication 2013/0205336) in view of Thomas (U.S. Patent Application Publication 2009/0210790) in further view of Santiago (U.S. Patent Application Publication 2018/0357317).
Referring to claim 13, Ballai and Thomas discloses all of the limitations of claim 1, but fails to teach that the search result includes a video area including the video and a search information area including the product icon.
Santiago discloses the search result includes a video area including the video and a search information area including the product icon (see Figure 3 and Paragraph 0059).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention, to modify the product selection system, as taught by Ballai and Thomas, using the display layout, as taught by Santiago, for the purpose of providing a more robust and scalable solutions for implementing an AI engine to search for content of a video stream (see Paragraph 0005 of Santiago).


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON P SALCE whose telephone number is (571)272-7301. The examiner can normally be reached 5:30am-10:00pm M-F (Flex Schedule).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Flynn can be reached on 571-272-1915. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Jason Salce/Senior Examiner, Art Unit 2421                                                                                                                                                                                                        
Jason P Salce
Senior Examiner
Art Unit 2421


August 10, 2022